DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12-13, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (U.S. Patent No. 6,677,672) in view of Bonifield et al. (U.S. Publication No. 2019/0206812)
Regarding claim 1, Knapp teaches an isolation device comprising:
a die (Fig. 2, die 70) having bond pads (60, see Fig. 2);
a first lead frame (200) having first leads (40/90), the isolation die being mounted on the first lead frame (see Fig. 2) with a portion of the bond pads coupled to respective first leads (see Fig. 2);
first mold material (210) encapsulating the isolation die and the first lead frame forming a first package (see Fig. 2, package 230);
a second lead frame (300) having second leads (30/35), the first package being mounted on the second lead frame (see Fig. 2) with a portion of the first leads coupled to respective second leads (see Fig. 2); and
second mold material (10) encapsulating the first package and the second lead frame (see Fig. 2).
Knapp teaches a generic die, and does not specifically teach that the die is an isolation die.  However, Bonifield teaches a lead frame packaged isolation die (see Fig. 1).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the die could have been an isolation die because it would have been simple substitution of one known die type for another.

Regarding claim 3, Knapp in view of Bonifield teaches the isolation device of claim 1, wherein adjacent leads of the first lead frame are separated by a first distance, adjacent leads of the second lead frame are separated by second distance; and the second distance is larger than the first distance (see Knapp Fig. 2).

Regarding claim 6, Knapp in view of Bonifield teaches the isolation device of claim 1, wherein the isolation die is a first isolation die, further comprising a second isolation die having bond pads (see Bonifield Fig. 1, first and second dies 110/120), the second isolation die being mounted on the first lead frame with a portion of the bond pads of the second isolation die coupled to respective first leads (see Bonifield Fig. 1).

Regarding claim 7, Knapp teaches a system comprising:


an isolation device (package 230) having an input terminal (40) coupled to the first terminal (coupled to die 70) and an output terminal (90) coupled to the second terminal (see Fig. 2), wherein the isolation device comprises:
an isolation die (70) having bond pads (see Fig. 2, pads at locations 60);
a first lead frame (200) having first leads (40/90), the isolation die being mounted on the first lead frame (see Fig. 2) with a portion of the bond pads coupled to respective first leads (see Fig. 2);
first mold material (210) encapsulating the isolation die (Fig. 2) and the first lead frame forming a first package (package 230, see Fig. 2);
a second lead frame (300) having second leads (30/35), the first package being mounted on the second lead frame (see Fig. 2) with a portion of the first leads coupled to respective second leads (Fig. 2); and
second mold material (10) encapsulating the first package and the second lead frame (Fig. 2).
Knapp does not specifically teach the details of the die (70), such as a substrate that includes a first voltage domain and a second voltage domain; first circuitry mounted on the substrate in the first voltage domain, the first circuitry having a first signal terminal; second circuitry mounted on the substrate in the second voltage domain, the second circuitry having a second signal terminal.
However, Bonifield teaches a substrate (although not specifically shown, it is inherent that the package would eventually be mounted to a PCB or similar substrate in order to make external connections that allow it to function) that includes a first voltage domain (high voltage, paragraph [0019]) and a second voltage domain (low voltage, paragraph [0019]);
first circuitry (chip 110) mounted on the substrate in the first voltage domain (see bonifield Fig. 2A), the first circuitry having a first signal terminal (133);
second circuitry (chip 120) mounted on the substrate in the second voltage domain (low voltage), the second circuitry having a second signal terminal (132). The circuitry makes up an isolation die.
It would have been obvious to a person of skill in the art at the time of the effective filing date that the first lead frame package of Knapp could have been replaced with the lead frame package of Binifield because it would have been simple substitution of one type of die package for another with predictable results.

Regarding claim 9, Knapp in view of Bonifield teaches the system of claim 7, wherein adjacent leads of the first lead frame are separated by a first distance (see Knapp Fig. 2), adjacent leads of the second lead frame are separated by second distance (Fig. 2); and the second distance is larger than the first distance (see Knapp Fig. 2).

Regarding claim 12, Knapp in view of Bonifield teaches the system of claim 7, wherein the isolation die is a first isolation die (see Bonifield Fig. 1A), further comprising a second isolation die (Bonifield Fig. 1A, dies 110/120) having bond pads, the second isolation die being mounted on the first lead frame with a portion of the bond pads of the second isolation die coupled to respective first leads (see Bonifield Fig. 1A).

Regarding claim 13, Knapp teaches a method for fabricating an isolation device, the method comprising:
fabrication an isolation die (Fig. 2, die 70) having bond pads (location 60);
mounting the isolation die on a first lead frame (200) having first leads (40/90);
coupling a portion of the bond pads to respective first leads (see Fig. 2);
encapsulating the isolation die and the first lead frame with a first mold material  (Fig. 2, encapsulant 210) to form a first package (230);
mounting the first package (230) on a second lead frame (300) having second leads (30/35);
coupling a portion of the first leads to respective second leads (see Fig. 2); and
encapsulating the first package and the second lead frame with a second mold material (Fig. 2, encapsulant 10).
Knapp teaches a generic die, and does not specifically teach that the die is an isolation die.  However, Bonifield teaches a lead frame packaged isolation die (see Fig. 1).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the die could have been an isolation die because it would have been simple substitution of one known die type for another.

Regarding claim 15, Knapp in view of Bonifield teaches the method of claim 13, wherein adjacent leads of the first lead frame are separated by a first distance, adjacent leads of the second lead frame are separated by second distance; and the second distance is larger than the first distance (see Knapp Fig. 2).

Regarding claim 18, Knapp in view of Bonifield teaches the method of claim 13, wherein the isolation die is a first isolation die, further comprising mounting a second isolation die (see Bonifield Fig. 1A, two dies 110/120) having bond pads on the first lead frame; and
coupling a portion of the bond pads of the second isolation die to respective first leads (see Bonifield Fig. 1A).



Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bonifield, further in view of Wang et al. (U.S. Publication No. 2011/0051378)
Regarding claim 2, Knapp in view of Bonifield teaches the isolation device of claim 1, but fails to specifically teach wherein the first mold material and the second mold material are different types of mold material.
However, Wang teaches another package embedded within a package, in which the two encapsulants are different materials (see paragraph [0020]).  It would have been obvious to a person of skill in the art at the time of the effective filing that the encapsulants of Knapp in view of Bonifield could have also been different materials because they are formed at different times, on different scales, and have different electrical and physical requirements for their use.

Regarding claim 8, Knapp in view of Bonifield teaches the system of claim 7, but fails to specifically teach wherein the first mold material and the second mold material are different types of mold material.
However, Wang teaches another package embedded within a package, in which the two encapsulants are different materials (see paragraph [0020]).  It would have been obvious to a person of skill in the art at the time of the effective filing that the encapsulants of Knapp in view of Bonifield could have also been different materials because they are formed at different times, on different scales, and have different electrical and physical requirements for their use.

Regarding claim 14, Knapp in view of Bonifield teaches the method of claim 13, but fails to specifically teach wherein the first mold material and the second mold material are different types of mold material.
However, Wang teaches another package embedded within a package, in which the two encapsulants are different materials (see paragraph [0020]).  It would have been obvious to a person of skill in the art at the time of the effective filing that the encapsulants of Knapp in view of Bonifield could have also been different materials because they are formed at different times, on different scales, and have different electrical and physical requirements for their use.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant’s main arguments are directed toward Knapp teaching that the chip (70) is an “analog switch” (see pages 9-10).  Applicant relies on several quotes from Knapp to show this distinction.  However, the teaching of chip (70) as an analog switch is only for one exemplary package, in which the invention of Knapp can be used as a voltage regulator, see Col. 1, lines 30-45, “an example of a prior art multi-chip module configured as a voltage regulator…typical of many MCMs that use mixed die technology to realize [a voltage regulator] device…die (540) is a voltage regulator switch of analog technology.”  Knapp continues to use this embodiment to discuss the specifics of the invention (Col. 3, lines 19-22 “in one embodiment semiconductor device 20 is configured as a voltage regulator with packaged semiconductor device 230 being an analog switch…”, but does not ever limit to invention to only a voltage regulator, instead regularly referring to the device as a simply a “package” or “device” and the chips as “semiconductor dies” (see Col. 3, lines 9-19).    Accordingly, Applicant’s arguments which rely on an erroneous interpretation of Knapp to require that the chip (70) be an analog switch, are not persuasive.
Knapp teaches that the package can be any multi chip package, and the chips can be any semiconductor die, it is therefore within the scope of Knapp to utilize the isolation die of Bonifield.  Contrary to Applicant’s assertion that Bonifield could not be combined because Knapp does teach an isolation benefit (page 11).  However, Examiner has not set forth improved isolation as a motivation to combine, and it is not necessary that the motivation to combine improves isolation.  Knapp provides its own benefits to the package design (Col. 4, lines 50-55, the package is easier to make and less costly; Col. 5, lines 39-49, lower thermal and electrical resistance, allows for easier testing, higher transmission rates; Col. 5, line 64-Col. 6, line 8, reduced package sizing, reduced complexity, lowered cost for end customer), which would be equally applicable to an isolation die.  The use of the package as a voltage regulator is not critical to the functionality or benefits of Knapps package, and the swapping of one die for another is within the scope of Knapp, and would be a simple substitution of one known die for another to create a different type of device having the predictable result of utilizing the same benefits of Knapp’s package.


Allowable Subject Matter
Claims 4-5, 10-11 and 16-17 are allowed.
The following is a statement of reasons for allowance:  
Regarding claims 4, 10 and 16, the prior art, alone or in combination, fails to teach or suggest wherein the second lead frame is a pre-molded lead frame, further comprising a third mold material encapsulating the second lead frame and forming a flat surface on which the first package is mounted.
Regarding claims 5, 11 and 17, the prior art, alone or in combination, fails to teach or suggest wherein the first lead frame is plated with a first material and the second lead frame is plated with a second material that is different from the first material.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896